Exhibit March 28, Dear Shareholder, I am proud to inform you that ImmuneRegen BioSciences has realized a major milestone in its journey.With the release of exciting new stem cell results from our development partner HemoGenix®, the company has now reached the point of maturation where we believe it can make the transition from a research and development company to a pre-clinical compound licensing company.Simultaneously with this letter, and reflecting the strategic evolution of the company, ImmuneRegen is releasing a new PowerPoint and website redesign to reintroduce the company to investors and industry partners. During the past year, we have continued to fund studies and develop partnerships that have contributed greatly to our understanding of both the clinical indications of Homspera™ and the potential therapeutic benefit it promises.In the past year, we have signed additional partnering agreements that add industry validation to our work and bring the total number of our study partners to more than twenty. Our co-development relationships reflect enhanced interest by industry innovators in potential uses for Homspera in conjunction with other compounds currently in preclinical development. Most importantly, we have determined that our most efficient path to profitability can be achieved through the licensing of one or more of Homspera’s many potential applications by major pharmaceutical companies. Licensing has become a more feasible strategy now that we are armed with a unified understanding of Homspera’s mechanisms of action (see Management Analysis section below). This determination is fueled by our belief that Homspera has multiple potential indications for use as an adult stem cell activation product.
